SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH September, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Domestic yield increases in August compared with July In the domestic market we registered a load factor of 64.3% in August São Paulo, September 20, 2011 – ( BM&FBOVESPA : TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of August 2011. Domestic market In the domestic market, we achieved a demand growth (in RPK) of 0.9%, combined with an increase of 8.1% in the supply (in ASKs), compared with August 2010, which led to a decrease in the load factor of 4.6 p.p. to 64.3%. Our market share in the domestic market was 38.4%. Aligned to our expectations, in the month of August we observed an increase in the yield (unit price) compared with the previous month, also it was flat versus the same month of 2010. This performance reflects the achievement of our strategy of maximizing RASK (unit revenue), reaching the best balance between yield and load factor. We remain confident with the expectation of a yield increase of roughly 5% in the 3Q11 compared with the 2Q11. According to our CEO Líbano Miranda Barroso "As soon as we realized that travelers considered air travel as a concrete feasible option to bus travel, it is time for the recovery of margins in the industry, by increasing prices steadily and making balance between revenue and load factor of our flights. " International market In the international market, compared to the same month of 2010, we saw a rise of 8.3% in demand with a 10.2% increase in supply resulting in a decrease of 1.4 p.p. in load factor reaching 80.5%. Our market share among Brazilian carriers in August was 89.1%. The international demand remained strong and consistent. The international yield in dollar showed a slight decrease compared with July. This is a seasonal trend of the market, since July is a high season month with elevated demand for international travel. Tables Domestic Market August August Var. % YoY July 2011 Var. % MoM Jan-Aug Jan-Aug Var. % YoY TAM ASK (millions) – Supply 4.098 3.792 8,1% 4.295 -4,6% 32.430 28.713 12,9% RPK (millions) – Demand 2.634 2.610 0,9% 3.133 -15,9% 22.551 19.099 18,1% Load Factor 64,3% 68,8% -4,6 p.p. 72,9% -8,7 p.p. 69,5% 66,5% 3,0 p.p. Market share 38,4% 43,1% -4,8 p.p. 40,9% -2,5 p.p. 41,9% 42,6% -0,7 p.p. International Market August August Var. % YoY July 2011 Var. % MoM Jan-Aug Jan-Aug Var. % YoY TAM ASK (millions) – Supply 2.503 2.271 10,2% 2.514 -0,4% 18.966 16.902 12,2% RPK (millions) – Demand 2.015 1.861 8,3% 2.167 -7,0% 15.458 13.302 16,2% Load Factor 80,5% 81,9% -1,4 p.p. 86,2% -5,7 p.p. 81,5% 78,7% 2,8 p.p. Market share 89,1% 87,1% 2,0 p.p. 88,0% 1,1 p.p. 88,0% 87,7% 0,3 p.p. Contacts Investor Relations: Mar co Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 45 destinations in Brazil and 18 in South America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 38.4% in August; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 89.1% of market share in this segment. With the biggest fleet of passenger aircraft in Brazil (153 operational aircraft), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 16 million tickets via point redemption and is part of the Multiplus network, currently with 8.9 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,185 destinations in 185 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 21, 2011 TAM S.A. By: /
